Title: From George Washington to John Jay, 19–20 September 1779
From: Washington, George
To: Jay, John


        
          Sir
          Head Quarters West point 19th[–20] Sepr 1779
        
        On the 12th instant I had the honor of communicating two peices of intelligence respecting the fleet under the command of Admiral Count D’Estaing. Hearing that one of the Captains arrived at New London was a Man of intelligence and veracity, I dispatched Lt Lee of the 1st Connecticut Regt to gain a circumstantial account of the matter. The inclosed is a Copy of Capt. Leisters relation, which seems too particular to admit of doubt. Mr Lee adds, that Capt. Leister informed him further, that Watlins Island was the point at which the 50 sail of Merchantmen and 5 sail of the line parted with the grand fleet, to proceed to France. He also says that before the fleet sailed from Cape Francois, a Captain belonging to Charles town South Carolina was often sent for on Board the Counts Ship, but his business with him was kept secret.
        From the course which the Count was standing when Capt. Leister left him, he is of opinion that he was bound for the southward. Should that be his destination, a very little time must inform us of his arrival there. I have the honor to be with the greatest Respect Your Excellency’s Most obedt and humble Servt
        
          Go: Washington
        
        
          20th Since writing the foregoing I have recd the following intelligence from a person in whose information I place considerable dependance. “The enemy are still engaged in strengthening the City on all parts, they have raised three lines all picketted in the rear of the City across the Island—are still employed at their fort at Brooklyn. The Light Horse are assembled in force at Brookly[n] ferry where Vessels are lying at Anchor to take them on Board—a large quantity of Hay packed and put on board for their use. 55 transports have watered and anchored in the East River and Bay—more taking in Water. From the best accounts near eight thousand Men are preparing to embark, their destination unknown but generally beleived for the West Indies or Carolina. Three frigates cruizing out to discover the first approaches of a French fleet. By accounts recd last Thursday from Jamaica, the inhabitants had removed their stores and Women and Children to the Mountains being fearful of the approach of the french. A deserter from Sandy Hook reports that part of the fleet that

saild last Monday with the 44th and two Hessian Regiments had put back in a storm, they say they were bound for Hallifax.” This intelligence dated the 17th Inst.
        
      